Name: Commission Regulation (EEC) No 1298/89 of 10 May 1989 re-establishing the levying of customs duties on women's or girls'suits and ensembles other than knitted or crocheted, products of category 29 (order No 40.0290), originating in Thailand to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5 . 89 Official Journal of the European Communities No L 130/15 COMMISSION REGULATION (EEC) No 1298/89 of 10 May 1989 re-establishing the levying of customs duties on women's or girls' suits and ensembles other than knitted or crocheted, products of category 29 (order No 40.0290), originating in Thailand to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply Whereas, in respect of women s or girls suits and ensembles other than knitted or crocheted, products of category 29 (order No 40.0290) the relevant ceiling amounts to 1 1 8 000 pieces ; Whereas on 21 April 1989 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and where charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limites of the quantities specified in column 8 of Annex I and 7 of Annex II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 May 1989 the levying of customs duties, pursuant to Council Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category CN code Description 40.0290 29 (1 000 pieces) 6204 1 1 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls' suits and ensembles other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in -its entirety and directly applicable in all Member States. Done at Brussels , 10 May 1989 . For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 375, 31 . 12. 1988, p. 83 .